DETAILED ACTION
The present application is related to international application no. PCT/US20/054666.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment, filed February 10, 2022, regarding the renumbering of Claim 4 is acknowledged and accepted.  Claim 16 is newly added.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-11)  in the reply filed on February 10, 2022 is acknowledged.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 10, 2022.

Applicant’s election with traverse of Species I (low molecular weight polymer)  in the reply filed on February 10, 2022 is acknowledged.
The Examiner further explains the Requirement for Restriction/Election, mailed January 25, 2022.  The Office action was intended to require an election of both (A) a low molecular weight polymer and (B) an election of a high molecular weight polymer.  The Office action was not intended to require an election to be made of either the low molecular weight polymer or the high molecular weight polymer.
Claims 4-5 are rejoined.
Claims 1-11 will be examined for patentability.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 5-11, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low” in Claim 1 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “high” in Claim 1 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The Examiner suggests the following amendment to Claim 1:
1. A cement composition for plugging a zone of a subterranean formation, the cement composition including: 
an acid soluble cement; 
, where the low molecular weight polymer has a molecular weight of less than 500,000 daltons; 
a high molecular weight polymer, where the high molecular weight polymer has a molecular weight of greater than 5,000,000 daltons; and 
water; where 
the acid soluble cement is in amount in a range of 50% to 90% by weight of the cement composition.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Audibert et al. (US 2001/0020057).
Claim 1. Audibert discloses, as best understood by the indefinite language, A cement composition for plugging a zone of a subterranean formation (Abstract), the cement composition including: an acid soluble cement ([0035])1; a low molecular weight polymer ([0029] “HMPAM”; [0039]); a high molecular weight polymer ([0030] “S1, S2”; [0039]); and water ([0035]); where the acid soluble cement is in amount in a range of 50% to 90% by weight of the cement composition ([0037]).  
The cement composition of claim 1, where the low molecular weight polymer has a molecular weight of less than 500,000 daltons ([0029]).  
Claim 8. Audibert discloses The cement composition of claim 1, where the acid soluble cement is selected from a group consisting of a Portland cement, a Gypsum cement, a Joppa cement, a Dyckerhoff cement, a slag cement, a high aluminate cement, and combinations thereof ([0035]).  
Claim 16. Audibert discloses The cement composition of claim 1, where the low molecular weight polymer and the high molecular weight polymer are a polyacrylamide ([0029]; [0030]).

Claims 1-3, 5-6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fyten et al. (US 2006/0021751).
Claim 1. Fyten discloses, as best understood by the indefinite language, A cement composition for plugging a zone of a subterranean formation (Abstract), the cement composition including: an acid soluble cement ([0017])2; a low molecular weight polymer ([0054]; Tables I, X); a high molecular weight polymer ([0040]; [0053]; Tables I, X); and water ([0019]); where the acid soluble cement is in amount in a range of 50% to 90% by weight of the cement composition ([0031] – [0038]).  
Claim 2. Fyten discloses The cement composition of claim 1, where the low molecular weight polymer has a molecular weight of less than 500,000 daltons ([0054] “HEC GXRCP”).  
Claim 3. Fyten discloses The cement composition of claim 1, where the low molecular weight polymer is in an amount in a range of 0.5% to 2.0% by weight of the composition (Table I).  
Claim 5. Fyten discloses The cement composition of claim 1, where the high molecular weight polymer is in an amount in a range of 0.5% to 1.5% by weight of the composition (Table I).
The cement composition of claim 1, where the low molecular weight polymer and the high molecular weight polymer are a biologically produced polymer ([0040]; [0053]; [0054]; Table X).  
Claim 8. Fyten discloses The cement composition of claim 1, where the acid soluble cement is selected from a group consisting of a Portland cement, a Gypsum cement, a Joppa cement, a Dyckerhoff cement, a slag cement, a high aluminate cement, and combinations thereof ([0017]).  
Claim 10. Fyten discloses The cement composition of claim 1, where the water is selected from a group consisting of freshwater, brackish water, seawater, and combinations thereof ([0019]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Audibert et al. (US 2001/0020057).
Claim 3. Audibert discloses The cement composition of claim 1.  Regarding the limitation: where the low molecular weight polymer is in an amount in a range of 0.5% to 2.0% by weight of the composition, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of the S1, S2 polymer in Audibert to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
The cement composition of claim 1.  Regarding the limitation: where the high molecular weight polymer has a molecular weight of greater than 5,000,000 daltons, Audibert discloses a polymer with a molecular weight up to 5x106 (5,000,000) daltons ([0030]).  The claimed ranges meet at 5,000,000 daltons.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the polymeric molecular weight of the HMPAM polymer in Audibert to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 5. Audibert discloses The cement composition of claim 1.  Regarding the limitation: where the high molecular weight polymer is in an amount in a range of 0.5% to 1.5% by weight of the composition, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of the HMPAM polymer in Audibert to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Claim 7. Audibert discloses The cement composition of claim 1.  Regarding the limitation: where the acid soluble cement has an acid solubility greater than 45 at a time of one hour in a 15% hydrochloric acid solution#8190696.1, since Audibert discloses the same composition as claimed, the cement, if subjected to a time of one hour in a 15% hydrochloric acid solution, would inherently act in the same manner as claimed, (i.e., it would be capable of an acid solubility greater than 45).  If there is any difference between the composition of Audibert and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held that “products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 
Claim 9. Audibert discloses The cement composition of claim 1.  Regarding the limitation: where the water is in an amount in a range of 300% to 1000% by weight of acid soluble cement, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of water in Audibert to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 10. Audibert discloses The cement composition of claim 1.  Regarding the limitation: where the water is selected from a group consisting of freshwater, brackish water, seawater, and combinations thereof, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to substitute the water in Audibert with a well-known water source as instantly claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Audibert et al. (US 2001/0020057) in view of Kumar et al. (US 2014/0158354).
Claim 11. Audibert discloses The cement composition of claim 1.  Audibert does not disclose further including a cross linking agent.  However, it is well-known in the art of cementing to use a crosslinking agent in order to produce a higher dimensional polymeric structure capable of withstanding downhole pressure, temperatures, etc.3  Moreover, Kumar teaches a viscous settable fluid, such as a cement composition ([0110] – [0117]), comprising a crosslinked polymer to form a viscosified or gelled fluid ([0166]; [0182] – [0195]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the composition in Audibert with a cross-linking agent, as taught by Kumar, in order to develop a high strength, viscous settable fluid ([0166]).


Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fyten et al. (US 2006/0021751).
Claim 7. Fyten discloses The cement composition of claim 1.  Regarding the limitation: where the acid soluble cement has an acid solubility greater than 45 at a time of one hour in a 15% hydrochloric acid solution#8190696.1, since Fyten discloses the same composition as claimed, the cement, if subjected to a time of one hour in a 15% hydrochloric acid solution, would inherently act in the same manner as claimed, (i.e., it would be capable of an acid solubility greater than 45).  If there is any difference between the composition of Fyten and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held that “products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 
Claim 9. Fyten discloses The cement composition of claim 1.  Regarding the limitation: where the water is in an amount in a range of 300% to 1000% by weight of acid soluble cement, it would have been In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fyten et al. (US 2006/0021751) in view of Kumar et al. (US 2014/0158354).
Claim 11. Fyten discloses The cement composition of claim 1.  Fyten does not disclose further including a cross linking agent.  However, it is well-known in the art of cementing to use a crosslinking agent in order to produce a higher dimensional polymeric structure capable of withstanding downhole pressure, temperature, etc.4  Moreover, Kumar teaches a viscous settable fluid, such as a cement composition ([0110] – [0117]), comprising a crosslinked polymer to form a viscosified or gelled fluid ([0166]; [0182] – [0195]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the composition in Fyten with a cross-linking agent, as taught by Kumar, in order to develop a high strength, viscous settable fluid ([0166]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner note: The term “acid soluble cement” includes any and all cement that are capable of acid solubility, which is a property that is dependent on a number of factors (temperature, pressure, time, acid strength, acid type, etc. ) that have not been defined and/or limited by the instant claim language.
        2 Examiner note: The term “acid soluble cement” includes any and all cement that are capable of acid solubility, which is a property that is dependent on a number of factors (temperature, pressure, time, acid strength, acid type, etc. ) that have not been defined and/or limited by the instant claim language.
        3 See Singh et al. (US 2016/0272869): [0095]); See also Kumar et al. (US 2014/0158354): [0166])
        4 See Singh et al. (US 2016/0272869): [0095]); See also Kumar et al. (US 2014/0158354): [0166])